HamiutoN, Judge,
delivered the following opinion:
This is an interesting question of admissibility of evidence,, and if you can furnish me any authority I will be glad to hear it. Without authority shown, it would seem the pain that a. man suffers he can recover for; but that one man is a bachelor and has nobody dependent on him, and another man may have a lot of little children dependent on him, I doubt can be taken into account, unless you show me some authority. The physical suffering would be the same in each case, and he could recover for that; but I do not think a railroad insures each man’s private .affairs that way. There would be no end to it.
The motion to strike the part of his answer as to his family ■will be granted. The point is this, as I was trying to indicate' just now. If his leg was lost through the fault of the railroad company, — of course that is the point in the case, — the pain suffered at the time of the accident, the pain that he suffered at the operation, and the pain' that he suffered afterwards, would be the proximate result of the carelessness, if shown, of the railroad company. That could be recovered, and, of course,, could be testified to.
The railroad company had nothing to do with his having three or four children. I have knowm cases where men have had three or four families at the same time. That is not unknown in Porto Pico. If we go into that, I do not know where wo will land in investigating private life and suffering. I do not think the law justifies it. Of course there is no absolute distinction between physical suffering and mental suffering. All suffering-is mental. If there -was not any mind there would be no suffering, and I do not know that there is any real distinction between *515mental suffering and physical" suffering; but when yon go beyond both and take social ties into account, I think we are going beyond what the law covers and what a jury should consider.